Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  “represents” should be “representing” for proper grammar (keeping the same tense through).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 (and therefore claims 24-37) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 23, the claim states “position of a foot part relative to a heel height of the shoe”.  This is unsupported by the instant disclosure.  The instant disclosure states that the position of the foot relative to the connection is measured by the relative angle sensor.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 39-41 (and therefore claims 20-22) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 20, the phrase “adjusting the heel height at least partially based on the heel height marking” is unclear.  Is the heel height of the shoe or the foot being adjusted?  Further, it is unclear how a sensor is transmitting a marking.  Does this mean the height of the marking is transmitted?  Please clarify.
In regard to claims 39-41, it is unclear how someone can “receive a heel height marking”, particularly by a control device or “transmit a heel height marking”.  It appears the applicant may mean a heel height of the shoe rather than a heel height marking, or the height of the marking on the shoe.  Please amend the claims for clarity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (2015/0157087) in view of Christensen (7520904B2).

In regard to claim 20, Blumenthal teaches a method comprising
an output device (156 transceiver, see arrows), a control device 110, and at least one position sensor 136 (measures angle, therefore position) [0065: optical sensors to provide distance detection], the method comprising: 
assigning a heel height marking to the shoe (where the heel meets the shoe is a mark since these are separate pieces; can also be interpreted as the heel height or angle; see fig 1); 
assigning a position signal to the heel height marking (interpreted as best understood to mean assigning a signal to the heel height/angle; [0065; 0057] the heel height marking represents a heel height of a show; 
transmitting a value of the heel height marking to the control device [0057: interpreted as best understood to mean heel height data, which will correspond to the marking]; 
comparing, with the control device 110, the value of the heel height marking (position is a value) with detected position data from the at least one position sensor 136 [0157: detects disparity between actual and desired heel heights/angles]; 
emitting a confirmation signal (under the broadest reasonable interpretation this could be any output signal; interpreted as the last output signal sent before the height is reached) with the output device when the position signal assigned to the heel height marking (interpreted as best understood to mean heal height/angle) matches with the detected position data [0084: continuously sends data to controller; 0086 continues until met].
However, Bluementhal does not teach a prosthetic foot.
Christensen teaches adapting a heel height of a prosthetic foot 10 to a shoe (fig 2a; see dotted lines; abstract), the prosthetic foot comprising a foot part 10, a proximal connection member 26 pivotally connected to the foot part  toe section pivots); adjusting the heel height at least partially based on the heel height marking (since the heel height of the foot is based on the shoe heel height, the foot is at least indirectly adjusted to correspond to the heel height marking)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the prosthetic foot of Christensen with the shoe of Bluementhal because this allows a prosthetic user with an adjustable height foot to use different heights of shoes without taking of the shoe (prosthetic feet are difficult to take on and off of shoes).
The examiner suggests about being more specific about how the heel height marking is measured and used.
In regard to claim 21, Bluementhal meets the claim limitations as discussed in the rejection of claim 20 and further teaches automatically reading the value of the heel height marking (interpreted as best understood to mean the heel height/angle) with the at least one position sensor 136 [0084: continuously]; 
transmitting the heel height marking (interpreted as best understood to mean the heel height/angle) to the control device 110 (fig 3).
In regard to claim 22, Bluementhal meets the claim limitations as discussed in the rejection of claim 20, but does not teach the prosthetic device as claimed.
Christensen further teaches the prosthetic foot 10 further comprises an adjustment device 104, the method further comprising: displacing, with the adjustment device 104, the connection member 26 relative to the foot part 10, the adjustment device 104 being operable without the use of a motor (pin therefore does not need a motor; fig 1, 2a).

Claims 23-29 and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (7520904B2) in view of Farina (2014/0371871A1).

In regard to claim 23, Christensen teaches a method for adjusting a heel height of a prosthetic foot (fig 2a, see dotted lines) to a shoe, 
the prosthetic foot comprising a foot part 10 and a proximal connection member 26 pivotally connected to the foot part 10 (see abstract: coupling allows the toe section to pivot), 
and an adjustment device (pin 104)
and being operable to adjust a position of the foot part relative to the proximal connection member (see dotted lines, fig 1). 
However, Christensen does not teach the output device or function as claimed.
Farina teaches an output device [0004: vibratory motors; 0023: visual output device], 
including at least one position sensor (fig 3: 31, 32) 
 the method comprising: 
detecting a position of the foot part relative to the proximal connection member (detects position 31, 32); 
generating an output with the output device as a function of the detected position, the output informing a user of the prosthetic foot about a position of the foot part relative to a heel height of the shoe. (fig 3: sensors coupled to feedback interface 35) [0004; 0025; 0034; 0085]  Since the foot is measured relative to a proximal connection member the foot is also indirectly measured relative to the shoe, because until the foot is adjusted to match the shoe heel height the proximal connection member will not be vertical.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Farina’s feedback system with the device of Christensen because Farina’s feedback system restores some of the perception and proprioceptive feedback lost when a user loses their limb [0004].
In regard to claim 24, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output device as claimed.
Farina further teaches the output device [0004; 0023] is configured to generate at least one of optical [0023: visual output device], tactile [0004: vibratory motors] and acoustic outputs.
In regard to claim 25, Christensen meets the claim limitations as discussed in the rejection of claim 23, wherein and further teaches the adjustment device 104 comprises latch elements (104; 108) operable to provide adjustment of the foot part 10 relative to the connection member 26 in discrete steps (see steps 108).
In regard to claim 26, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the sensor.
Farina further teaches the at least one position sensor 31, 32 is configured as at least one of a location sensor [0111: position], a relative angle sensor [0111: orientation], an inertial angle sensor or a switch.
In regard to claim 27, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the sensor as claimed.
Farina further teaches the at least one position sensor 31, 32 comprises an adjustable or programmable signal generator [0111: wired or wireless communication link; fig 3].
In regard to claim 28, Christensen meets the claim limitations as discussed in the rejection of claim 23, and further teaches the adjustment device 104 is operable without the use of a motor. (pin therefore operated manually, fig 1)
In regard to claim 29, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
Farina further teaches the output includes a confirmation that the foot part has reached a setpoint position, the setpoint position being a heel height. [0004; 0025; 0034; 0085: communicates joint position which will therefore also communicate set points]
In regard to claim 33, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
Farina further teaches the output is a tactile signal vibration [0111], the tactile signal vibration including a pattern associated with heel height levels of the foot part. (the joint angle corresponds to the heel height; 0135: hapatic stimulation patterns].
In regard to claim 34, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
	Farina further teaches the output is an optical signal [0023], the optical signal including at least one of a light signal, a light signal pattern, or information presented on a display [0024: display].
In regard to claim 35, Christensen meets the claim limitations as discussed in the rejection of claim 24, but does not teach the output as claimed.
Farina further teaches one or more of the optical, tactile and acoustic outputs are provided individually or in combination with each other (this encompasses all possible options and is therefore met).   [0004; 0023]
In regard to claim 36, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed
Farina further teaches the output includes different types of output for different heel height levels. (different heel heights correspond to different joint angles since the heel height changes the angle of the ankle; 0085: virtual box stretches and shrinks and rotates based on the angle of the joint; box size and orientation are different types of feedback under the broadest reasonable interpretation]
In regard to claim 37, Christensen meets the claim limitations as discussed in the rejection of claim 23, but does not teach the output as claimed.
Farina further teaches the output is an optical signal [0085], the optical signal including different colors for different heel height levels. [0088: color proportional to the signal; differences in joint angle corresponds to differences in heel heights]  
While Farina teaches the different colors are used for different forces, one of ordinary skill in the art would recognize that it is no more than design choice to apply the color proportionality to the orientation and joint angle feedback as well.  MPEP 2144  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the instant invention was filed.
In regard to claim 38, Christensen teaches a method for adjusting a heel height of a prosthetic foot (fig 2a see arrows) to a shoe, 
the prosthetic foot comprising a foot part 10, a proximal connection member 26 connected to the foot part 10, 
and an adjustment device (62, 108, 70) to adjust the foot part 10 relative to the connection member 26 without the use of a motor (operates via 104 which is a locking pin; therefore manually operated).
However, Christensen does not teach the feedback system as claimed.
Farina teaches an output device [0004: vibratory motors; 0023: visual output device], 
at least one position sensor (fig 3: 31, 32), the at least one position sensor (31, 32) being coupled to the output device (fig 3: sensors coupled to feedback interface 35), 
the method comprising: 
detecting, with the at least one sensor (31, 32; fig 3), an adjusted position (adjusted how?) of the foot part relative to the proximal connection member; 
generating a position signal; [0004; 0025; 0034; 0085]
communicating, with the output device [0004: vibratory motors; 0023: visual output], at least one of an optical output [0023: visual], a tactile output [0004: vibratory], or an acoustic output to a user confirming, based on the position signal, that a setpoint position for the foot part has been reached, wherein the setpoint position is at least partially determined by a heel height of the shoe. [0004; 0025; 0034; 0085: communicates joint position which will therefore also communicate set points; the proximal connection member will not be vertical relative to the foot until the foot heel height matches the shoe heel height]
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Farina’s feedback system with the device of Christensen because Farina’s feedback system restores some of the perception and proprioceptive feedback lost when a user loses their limb [0004].

Allowable Subject Matter
Claims 30-32 do not have art applied but depend from claims subject to 112 rejections.
New claims 39-41 do not have art applied but have 112 issues as noted above. Art is not applied based on the interpretation best understood by the examiner that “heel height marking of the shoe” means “heel height of the shoe”.

Response to Arguments
	In regard to the drawings objection for failing to show the method, the new drawing is accepted due to support in the instant disclosure and this overcomes the objection.
	In regard to the 112b rejection of claim 20, the applicant’s amendments and arguments have been fully considered.  However, it is still unclear how a signal is assigned to a heel height marking?  Does the sensor somehow read the height of the marking or are these unrelated?  No explanation was provided in the arguments.  Accordingly, this rejection has been maintained.
	In regard to the 103(a) rejection of claims 20-22 as unpatentable over Blumenthal (2015/057087) in view of Christensen (7520904B2), the applicant’s arguments have been fully considered but are all directed toward new claim limitations which have been addressed above. 
	In regard to the 103(a) rejection of claims 23-29 and 33-38 as unpatentable over Christensen in view of Farina (2014/0371871A1), the applicant’s arguments have been fully considered but are all directed toward new claim limitations which have been addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774